UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 22, 2010 ENERGY COMPOSITES CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-52397 88-0409170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4400 Commerce Drive, Wisconsin Rapids, WI54494 (Address of principal executive offices) (Zip Code) (715) 421-2060 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 8, 2010, the Board of Directors of Energy Composites Corporation agreed to temporarily reduce the warrant exercise price of its outstanding warrants to $2.50 per share effective March 22, 2010 through and including May 6, 2010.On May 7, 2010, the warrant exercise price of then outstanding warrants will return to their original price. The exercise of the warrants should not have a dilutive effect on the company, as the warrants have been outstanding since 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENERGY COMPOSITES CORPORATION March 22, 2010 By:/s/ Samuel W. Fairchild Samuel W. Fairchild Chief Executive Officer 2
